UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6377 DREYFUS MUNICIPAL FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30 /10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus BASIC Municipal Money Market Fund November 30, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments99.5% Rate (%) Date Amount ($) Value ($) Connecticut1.7% Hamden, GO Notes, BAN 2.00 8/24/11 3,000,000 3,028,700 District of Columbia.6% District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.35 1/11/11 1,000,000 1,000,000 Florida7.9% Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.33 12/7/10 2,790,000 a,b 2,790,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 5,000,000 5,013,729 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue, Refunding 5.00 3/1/11 1,000,000 1,008,235 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.40 12/7/10 1,100,000 a 1,100,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; Branch Banking and Trust Co.) 0.30 12/7/10 4,500,000 a 4,500,000 Georgia4.8% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 0.35 12/7/10 4,570,000 a 4,570,000 Cobb County, GO Notes, TAN 1.50 12/30/10 4,000,000 4,003,831 Illinois.5% Illinois Development Finance Authority, Revenue (Park Ridge Youth Campus Project) (LOC; Bank of America) 0.61 12/7/10 900,000 a 900,000 Indiana3.0% Indianapolis Local Public Improvement Bond Bank, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 12/1/10 3,400,000 a 3,400,000 Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.40 12/7/10 2,000,000 a,b 2,000,000 Iowa6.2% Guttenberg, HR, BAN (Guttenberg Municipal Hospital Project) 1.50 12/1/10 2,600,000 2,600,000 Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.41 12/7/10 5,000,000 a 5,000,000 Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/10 2,000,000 2,000,000 Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/11 1,500,000 1,513,433 Louisiana4.2% Ascension Parish, Revenue (BASF Corporation Project) 0.45 12/7/10 2,800,000 a 2,800,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.29 12/7/10 4,700,000 a 4,700,000 Maryland.9% Maryland Economic Development Corporation, Revenue (Chesapeake Advertising Facility) (LOC; M&T Trust) 0.55 12/7/10 1,545,000 a 1,545,000 Massachusetts1.7% Massachusetts, GO Notes, RAN 2.00 5/26/11 3,000,000 3,024,524 Michigan1.4% Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; Bank of America) 0.45 12/7/10 2,430,000 a 2,430,000 Minnesota3.1% Mankato, MFHR, Refunding (Highland Hills of Mankato Project) (LOC; Bank of America) 0.30 12/1/10 2,400,000 a 2,400,000 Waite Park, IDR (McDowall Company Project) (LOC; U.S. Bank NA) 0.48 12/7/10 3,240,000 a 3,240,000 Nebraska.7% Nebraska Public Power District, General Revenue 1.00 1/1/11 1,280,000 1,280,670 Nevada2.2% Clark County, Passenger Facility Charge Revenue, Refunding (Las Vegas-McCarran International Airport) (LOC; Union Bank NA) 0.28 12/7/10 4,000,000 a 4,000,000 New Jersey1.2% East Brunswick Township, GO Notes, BAN 2.50 4/27/11 2,190,000 2,206,926 New York5.6% Metropolitan Transportation Authority, RAN 2.00 12/31/10 4,000,000 4,005,284 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.34 12/7/10 4,000,000 a 4,000,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.32 5/5/11 2,000,000 2,000,000 North Carolina5.7% North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (High Point University Project) (LOC; Branch Banking and Trust Co.) 0.30 12/7/10 4,000,000 a 4,000,000 North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wells Fargo Bank and LOC; GNMA) 0.30 12/7/10 6,165,000 a,b 6,165,000 Ohio2.5% Clark County, Solid Waste Facilities Revenue (Eastwood Dairy LLC Project) (LOC; Wells Fargo Bank) 0.52 12/7/10 2,750,000 a 2,750,000 Ohio, Highway Capital Improvement GO Notes, Refunding (Full Faith and Credit/Highway User Receipts) 2.00 5/1/11 700,000 704,349 Union Township, GO Notes, BAN (Various Purpose) 1.25 9/13/11 1,000,000 1,003,881 Oklahoma4.2% Optima Municipal Authority, Industrial Revenue (Seaboard Project) (LOC; Bank of the West) 0.40 12/7/10 7,500,000 a 7,500,000 Pennsylvania4.7% Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Trust) 0.30 12/7/10 1,257,000 a 1,257,000 Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.34 12/1/10 2,100,000 a 2,100,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.45 12/7/10 5,000,000 a 5,000,000 South Carolina5.6% South Carolina Association of Governmental Organizations, COP (Evidencing Undivided Proportionate Interests in Tax Anticipation Notes (General Obligations) of Certain South Carolina School Districts) 2.00 4/15/11 5,000,000 5,029,931 South Carolina Jobs-Economic Development Authority, HR (Conway Hospital, Inc.) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Branch Banking and Trust Co.) 0.33 12/7/10 4,950,000 a 4,950,000 Tennessee14.4% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.30 12/1/10 5,060,000 a 5,060,000 Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 0.30 12/7/10 5,900,000 a 5,900,000 Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.32 12/7/10 4,300,000 a 4,300,000 Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 2,000,000 2,002,712 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.32 12/7/10 2,785,000 a,b 2,785,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.32 12/7/10 5,930,000 a,b 5,930,000 Texas3.9% El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.35 12/7/10 3,750,000 3,750,000 Greenville Industrial Development Corporation, IDR (Woodgrain Project) (LOC; General Electric Capital Corp.) 0.38 12/7/10 3,225,000 a 3,225,000 Vermont1.3% Vermont Economic Development Authority, CP (Economic Development Capital Program) (LOC; Credit Agricole CIB) 0.43 12/7/10 2,380,000 2,380,000 Virginia1.2% Hanover County Industrial Development Authority, IDR (Virginia Iron and Metal Company Inc., Project) (LOC; Branch Banking and Trust Co.) 0.38 12/7/10 2,240,000 a 2,240,000 Washington1.4% Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.47 12/7/10 2,480,000 a 2,480,000 Wisconsin6.7% Waupaca, IDR (Gusmer Enterprises, Inc. Project) (LOC; Wells Fargo Bank) 0.52 12/7/10 3,015,000 a 3,015,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.40 12/7/10 3,015,000 a 3,015,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Lawrence University of Wisconsin) (LOC; JPMorgan Chase Bank) 0.30 12/7/10 4,035,000 a 4,035,000 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/1/11 2,000,000 2,016,399 U.S. Related2.2% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.30 12/7/10 4,000,000 a 4,000,000 Total Investments (cost $178,654,604) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities amounted to $19,670,000 or 11.0% of net assets. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC New Jersey Municipal Money Market Fund November 30, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments101.4% Rate (%) Date Amount ($) Value ($) New Jersey96.5% Atlantic City Board of Education, COP, Refunding (Lease Purchase Agreement) 3.00 5/1/11 770,000 774,432 Atlantic City Board of Education, GO Notes, Refunding 5.75 12/1/10 360,000 360,000 Bergen County Improvement Authority, Governmental Loan Revenue (Bergen County Guaranteed) 2.00 2/15/11 100,000 100,205 Berkeley Township, GO Notes 3.00 1/15/11 315,000 315,830 Bloomfield Township, GO Notes, BAN 1.50 1/20/11 416,616 417,041 Bloomfield Township Parking Authority, Parking Project Note 1.50 2/2/11 500,000 500,339 Branchburg Township Board of Education, GO Notes, Refunding 2.00 2/1/11 165,000 165,330 Burlington County Bridge Commission, County-Guaranteed Pooled Loan Revenue (Governmental Loan Program) 2.50 8/15/11 200,000 202,306 Camden County Improvement Authority, County Guaranteed Lease Revenue, Refunding 4.00 12/1/11 350,000 360,420 Carteret Redevelopment Agency, Revenue (Project Notes) 1.50 9/28/11 1,000,000 1,004,082 East Brunswick Township Board of Education, GO Notes 4.00 5/15/11 100,000 101,351 East Hanover Township, GO Notes, Refunding 1.50 2/1/11 165,000 165,193 Elizabeth, GO Notes, BAN 1.25 4/15/11 1,000,000 1,001,296 Essex County, GO Notes, Refunding 5.00 6/1/11 100,000 101,982 Fair Haven Borough, GO Notes 3.00 3/1/11 100,000 100,567 Glassboro Borough, GO Notes, BAN 1.75 8/11/11 722,856 726,222 Gloucester County, GO Notes 2.00 1/15/11 100,000 100,161 Gloucester County, GO Notes, Refunding 4.00 7/1/11 100,000 101,857 Greenwich Township Board of Education, GO Notes, Refunding 3.00 1/15/11 245,000 245,576 Hackensack, GO Notes, BAN 1.50 5/6/11 854,350 855,969 Irvington Township, GO Notes, Refunding, BAN 2.35 3/11/11 1,000,000 1,000,940 Keyport, GO Notes, BAN 1.50 8/4/11 1,000,000 1,002,332 Lambertville, GO Notes (General Improvement) 2.00 3/1/11 150,000 150,404 Lambertville, GO Notes, BAN 1.50 5/4/11 307,000 307,769 Lenape Regional High School District Board of Education, GO Notes, Refunding 4.50 4/1/11 100,000 101,149 Manchester Township, GO Notes 4.13 3/1/11 325,000 327,605 Marlboro Township, GO Notes, Refunding 1.25 12/1/10 600,000 600,000 Monroe Township, Emergency Notes 2.00 3/29/11 791,911 794,863 Moorestown Township Board of Education, GO Notes 4.00 1/15/11 165,000 165,608 New Brunswick Parking Authority, City Guaranteed Subordinated Project Notes (Jelin Street Construction Project) 1.38 3/1/11 1,700,000 1,701,148 New Brunswick Parking Authority, City-Guaranteed Subordinated Project Notes (Transit Village Parking Project) 2.00 3/1/11 1,000,000 1,002,097 New Brunswick Parking Authority, Guaranteed Parking Revenue, Refunding 2.00 1/1/11 290,000 290,254 New Jersey, GO Notes, Refunding 6.00 2/15/11 100,000 101,091 New Jersey, GO Notes, Refunding 6.00 2/15/11 200,000 202,161 New Jersey Building Authority, State Building Revenue, Refunding 5.25 12/15/10 245,000 245,414 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wachovia Bank) 0.93 12/7/10 315,000 a 315,000 New Jersey Economic Development Authority, EDR (AJV Holdings LLC Project) (LOC; JPMorgan Chase Bank) 0.82 12/7/10 375,000 a 375,000 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.41 12/7/10 700,000 a 700,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.47 12/7/10 1,110,000 a 1,110,000 New Jersey Economic Development Authority, EDR (The Center School Project) (LOC; Bank of America) 0.61 12/7/10 315,000 a 315,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.47 12/7/10 1,155,000 a 1,155,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Winchester Gardens at Ward Homestead Project) (LOC; Valley National Bank) 0.60 12/7/10 5,700,000 a 5,700,000 New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 0.44 12/7/10 2,400,000 a 2,400,000 New Jersey Economic Development Authority, Market Transition Facility Senior Lien Revenue, Refunding 5.00 7/1/11 200,000 204,494 New Jersey Economic Development Authority, Motor Vehicle Surcharges Revenue 3.25 7/1/11 100,000 101,209 New Jersey Economic Development Authority, Revenue (G&W Laboratories, Inc. Project) (LOC; Wachovia Bank) 0.47 12/7/10 2,775,000 a 2,775,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 0.47 12/7/10 1,600,000 a 1,600,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wachovia Bank) 0.47 12/7/10 845,000 a 845,000 New Jersey Economic Development Authority, Revenue (Princeton Montessori Society Project) (LOC; Banco Santander SA) 0.48 12/7/10 3,000,000 a 3,000,000 New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; Commerce Bank NA) 0.42 12/7/10 440,000 a 440,000 New Jersey Economic Development Authority, Revenue (The Baptist Home Society of New Jersey Project) (LOC; Valley National Bank) 0.50 12/7/10 3,170,000 a 3,170,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.55 12/7/10 655,000 a 655,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.00 12/15/10 150,000 150,177 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 3/1/11 300,000 303,384 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.55 12/7/10 4,990,000 a 4,990,000 New Jersey Housing and Mortgage Finance Agency, SFHR 3.90 10/1/11 495,000 502,673 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 0.39 12/7/10 9,040,000 a 9,040,000 New Jersey Housing and Mortgage Finance Agency, SFHR (LOC; Dexia Credit Locale) 0.36 12/7/10 1,400,000 a 1,400,000 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 6/15/11 210,000 214,757 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.38 12/7/10 7,700,000 a 7,700,000 New Jersey Turnpike Authority, Turnpike Revenue, Refunding (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/11 300,000 301,316 Ocean County Utilities Authority, Wastewater Revenue, Refunding 5.00 1/1/11 100,000 100,382 Passaic County, GO Notes, Refunding 3.00 9/1/11 250,000 254,105 Pohatcong Township, GO Notes 3.00 5/1/11 350,000 353,030 Port Authority of New York and New Jersey, Equipment Notes 0.44 12/7/10 1,745,000 a 1,745,000 Port Authority of New York and New Jersey, Equipment Notes 0.44 12/7/10 1,615,000 a 1,615,000 Rahway, GO Notes, BAN 1.25 4/28/11 650,000 651,180 Rahway Redevelopment Agency, City-Secured Arts District Extension Project Notes 1.75 9/15/11 1,000,000 1,004,876 Red Bank Borough Board of Education, GO Notes, Refunding 3.50 5/1/11 100,000 101,113 Sea Isle City, GO Notes 3.00 11/15/11 270,000 275,123 South Plainfield Borough, GO Notes, Refunding 3.00 2/1/11 330,000 331,188 Toms River Township, GO Notes (General Improvement) 3.75 12/1/10 100,000 100,000 Trenton, GO Notes, Refunding 3.00 3/15/11 295,000 296,674 Warren Township Sewerage Authority, Sewer System Revenue 3.00 12/1/10 100,000 100,000 Washington Township Board of Education, GO Notes 4.75 1/1/11 185,000 185,680 Woodbridge Township, GO Notes (General Improvement) 4.00 2/1/11 200,000 201,080 Woodbridge Township, GO Notes, Refunding 5.00 7/1/11 105,000 107,422 Woodbury Board of Education, GO Notes 4.50 3/15/11 120,000 121,189 U.S. Related4.9% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.40 12/7/10 3,700,000 a 3,700,000 Total Investments (cost $76,399,046) 101.4% Liabilities, Less Cash and Receivables (1.4%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 76,399,046 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.9% Rate (%) Date Amount ($) Value ($) Alabama1.0% Alabama State Board of Education, Revenue (Calhoun Community College) (Insured; AMBAC) 5.00 5/1/25 5,155,000 5,288,205 Alaska1.9% Alaska Housing Finance Corporation, Mortgage Revenue 5.10 6/1/12 705,000 705,063 Alaska Industrial Development and Export Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,790,000 4,813,758 Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/27 4,645,000 4,904,284 Arizona1.6% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,140,380 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 4,000,000 3,502,800 Salt River Project Agricultural Improvement and Power District, COP (Desert Basin Independent Trust) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,700,000 2,926,611 Arkansas.2% Arkansas Development Finance Authority, Construction Revenue (Public Health Laboratory Project) (Insured; AMBAC) 5.00 12/1/17 1,025,000 1,093,747 California11.1% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 2,000,000 2,128,200 California, Economic Recovery Bonds 5.00 7/1/20 3,000,000 3,296,130 California, GO 5.25 10/1/16 295,000 298,319 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,509,800 California, GO (Various Purpose) 5.75 4/1/31 6,700,000 6,939,324 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 3,617,078 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,157,380 California Educational Facilities Authority, Revenue (Pomona College) 0.00 7/1/30 3,005,000 a 994,174 California Statewide Communities Development Authority, Revenue (The Salk Institute for Biological Studies) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/24 1,880,000 1,942,078 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 a 897,727 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/26 2,575,000 a 1,011,975 Glendora Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/27 2,000,000 a 727,460 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 2,740,000 2,310,669 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 7,775,000 5,772,082 Los Angeles, Wastewater System Revenue 5.75 6/1/34 2,500,000 2,728,925 Los Angeles Harbor Department, Revenue 5.25 8/1/25 3,500,000 3,787,000 Nevada Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/22 1,160,000 1,211,655 Pajaro Valley Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 1,500,000 a 589,500 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/27 4,110,000 a 1,494,930 Placer Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/28 4,000,000 a 1,350,640 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,080,920 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,076,180 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,479,686 San Juan Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/20 1,425,000 1,530,393 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 0.00 9/1/21 1,615,000 a 894,290 University of California Regents, General Revenue 5.75 5/15/31 2,000,000 2,231,560 Walnut Valley Unified School District, GO (Insured; FGIC) 6.50 8/1/19 1,765,000 1,781,220 West Sacramento Redevelopment Agency, Tax Allocation Revenue (West Sacramento Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 4.75 9/1/16 800,000 802,968 Colorado2.6% Arkansas River Power Authority, Power Improvement Revenue (Insured; XLCA) 5.25 10/1/40 3,380,000 3,066,471 Black Hawk, Device Tax Revenue 5.00 12/1/14 500,000 520,575 Black Hawk, Device Tax Revenue 5.00 12/1/18 600,000 598,434 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,154,020 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,307,688 Colorado Health Facilities Authority, Revenue (Porter Place, Inc. Project) (Collateralized; GNMA) 5.88 1/20/20 1,940,000 1,955,365 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 949,470 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 1,978,920 Northwest Parkway Public Highway Authority, Senior Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0.00 6/15/11 7,300,000 a,b 2,937,447 Delaware1.1% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 5,000,000 5,035,300 Delaware Housing Authority, Revenue 5.15 7/1/17 370,000 377,378 Delaware Housing Authority, Revenue 5.40 7/1/24 535,000 551,772 District of Columbia1.1% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 3,977,200 Metropolitan Washington Airports Authority, Dulles Toll Road First Senior Lien Revenue (Dulles Metrorail and Capital Improvement Projects) 5.00 10/1/39 1,000,000 1,007,750 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Revenue 5.13 7/1/32 1,000,000 1,045,520 Florida6.7% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,622,179 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/36 1,800,000 1,728,684 Florida Department of Corrections, COP (Okeechobee Correctional Institution) (Insured; AMBAC) 5.00 3/1/15 1,000,000 1,098,280 Florida Intergovernmental Finance Commission, Capital Revenue (Insured; AMBAC) 5.13 2/1/31 3,500,000 3,500,945 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,646,701 Lee County, Transportation Facilities Revenue (Sanibel Bridges and Causeway Project) (Insured; CIFG) 5.00 10/1/22 1,820,000 1,871,797 Miami-Dade County, Aviation Revenue 5.00 10/1/30 3,000,000 2,979,270 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/28 2,745,000 2,826,526 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,303,137 Miami-Dade County School Board, COP (Miami-Dade County School Board Foundation, Inc.) (Insured; AMBAC) 5.00 11/1/26 1,000,000 998,330 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/28 6,800,000 7,191,136 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,657,754 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,008,340 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,856,480 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/19 1,525,000 1,626,611 Georgia2.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 1,640,000 1,799,441 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,000,000 1,030,100 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,380,024 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) 6.25 6/15/34 3,895,000 4,164,885 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 2,000,000 2,063,120 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/32 1,240,000 1,250,428 Hawaii1.0% Hawaii, Airports System Revenue 5.25 7/1/26 5,000,000 5,273,250 Idaho2.1% Boise State University, Student Union and Housing System Revenue (Insured; FGIC) (Prerefunded) 5.38 4/1/12 5,000 b 5,325 Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) 7.38 6/1/40 5,600,000 6,251,168 Caldwell, Parity Lien Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.75 9/1/11 2,625,000 b 2,730,604 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 2,500,000 2,744,075 Illinois4.4% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 2,500,000 2,654,175 Huntley, Special Service Area Number Nine Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) 5.10 3/1/28 3,500,000 3,593,905 Illinois, GO 5.00 1/1/17 2,500,000 2,723,900 Illinois, GO 5.00 1/1/22 2,500,000 2,545,575 Illinois, GO 5.00 1/1/24 2,500,000 2,525,350 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.00 2/1/28 750,000 785,467 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 6.25 2/1/33 500,000 524,945 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/28 1,000,000 1,029,070 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 1,825,580 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,135,360 Kansas.3% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,411,035 Kentucky.7% Barbourville, Educational Facilities First Mortgage Revenue (Union College Energy Conservation Project) 5.25 9/1/26 1,500,000 1,373,370 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,500,000 2,519,775 Louisiana2.5% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,546,575 Louisiana Office Facilities Corporation, LR (Louisiana State Capital Complex Program) (Insured; AMBAC) 5.50 5/1/15 705,000 721,603 Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/32 4,665,000 4,693,037 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,246,760 Orleans Parish School Board, Public School Revenue (Insured; FGIC) 5.20 2/1/14 3,465,000 3,465,416 Maine.8% Maine Housing Authority, Mortgage Purchase Bonds 5.35 11/15/21 4,220,000 4,223,587 Maryland.7% Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,412,820 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,075,000 1,075,849 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/14 1,295,000 1,395,414 Massachusetts1.3% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,165,750 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,240,641 Michigan13.4% Allegan Hospital Finance Authority, HR (Allegan General Hospital) 6.88 11/15/17 900,000 907,533 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 a 7,382,480 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 a 710,585 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 1,500,000 1,741,365 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,000,000 1,184,630 Detroit, Water Supply System Revenue (Insured; FGIC) (Prerefunded) 5.75 7/1/11 4,000,000 b 4,157,640 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,200,000 1,049,388 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 997,770 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,161,190 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 2,250,000 2,207,588 Dickinson County Healthcare System, HR (Insured; ACA) 5.50 11/1/13 1,195,000 1,204,883 Grand Rapids, Water Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,057,500 Grand Valley State University, Revenue (Insured; FGIC) (Prerefunded) 5.25 12/1/10 3,000,000 b 3,000,420 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 a 4,737,612 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 3,000,000 3,487,290 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 4,555,000 4,661,496 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 2,001,440 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 4,250,000 3,977,405 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) 6.00 12/1/27 1,475,000 1,489,986 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) (Prerefunded) 6.00 12/1/10 25,000 b 25,253 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 3,040,000 2,571,262 Michigan Strategic Fund, LOR (NSF International Project) 5.13 8/1/19 700,000 709,261 Michigan Strategic Fund, LOR (NSF International Project) 5.25 8/1/26 2,000,000 1,943,700 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 1,250,000 1,228,337 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 6,000,000 4,643,940 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,418,780 Pontiac Tax Increment Finance Authority, Revenue (Prerefunded) 6.38 6/1/12 3,170,000 b 3,464,683 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,614,492 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,679,415 Summit Academy North, Public School Academy Revenue 5.50 11/1/35 1,500,000 1,196,325 Wayne State University Board of Governors, General Revenue (Insured; AMBAC) 5.00 11/15/36 1,000,000 1,005,860 Wayne State University Board of Governors, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/30 2,000,000 2,045,400 Mississippi.2% Mississippi Development Bank, Special Obligation Revenue (Waveland, GO Public Improvement Bond Project) (Insured; AMBAC) 5.00 11/1/20 1,315,000 1,371,440 Missouri.5% Missouri Housing Development Commission, MFHR (Collateralized; FHA) 4.85 12/1/11 150,000 155,405 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.25 12/1/16 435,000 444,457 Missouri Housing Development Commission, MFHR (Collateralized; FHA) 5.38 12/1/18 580,000 592,609 Saint Louis County, Annual Appropriation-Supported Tax Increment Revenue (Lambert Airport Eastern Perimeter Redevelopment Project) (Insured; AMBAC) 5.00 2/15/25 1,265,000 1,324,784 Nebraska.4% Municipal Energy Agency of Nebraska, Power Supply System Revenue (Insured; AMBAC) 5.25 4/1/16 2,305,000 2,424,307 Nevada1.4% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,865,000 2,907,832 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 5,028,800 New Hampshire.4% New Hampshire Housing Finance Authority, Multi-Family Revenue 5.05 7/1/12 760,000 762,044 New Hampshire Housing Finance Authority, Multi-Family Revenue 5.15 7/1/13 1,175,000 1,177,832 New Jersey.8% New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 65,000 79,979 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 185,000 221,795 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 5,000,000 3,936,500 New York2.2% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,447,450 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,609,300 New York City, GO 5.00 8/1/28 1,000,000 1,052,000 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/30 3,000,000 3,068,700 North Carolina6.9% Cabarrus County, COP (Installment Financing Contract) (Prerefunded) 5.50 4/1/11 2,000,000 b 2,075,180 Charlotte, GO 5.00 7/1/21 1,525,000 1,608,082 Charlotte, GO 5.00 7/1/22 2,110,000 2,188,007 Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,935,009 Durham County, GO Public Improvement Bonds 5.00 6/1/18 1,000,000 1,142,700 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,044,690 Monroe, COP (Installment Financing Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/39 1,000,000 1,023,540 North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/28 2,205,000 2,340,982 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (Wake Forest University) 5.00 1/1/38 1,000,000 1,022,310 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) (Prerefunded) 5.13 10/1/12 1,000,000 b 1,082,980 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 6,000,000 6,234,240 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,178,620 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,174,634 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 1,750,000 1,881,005 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 2,006,940 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 a 2,413,878 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 b 1,146,880 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/30 1,000,000 1,012,560 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/34 1,000,000 1,069,290 Onslow County Hospital Authority, FHA Insured Mortgage Revenue (Onslow Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/25 1,250,000 1,288,488 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,038,670 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,228,122 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,026,520 Ohio2.4% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,000,000 2,804,280 Elyria City School District, GO Classroom Facilities and School Improvement Bonds (Insured; XLCA) 5.00 12/1/35 3,300,000 3,281,355 Maple Heights City School District Board of Education, COP (Wylie Athletic Complex Project) 6.00 11/1/28 1,150,000 1,165,099 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,000,000 2,092,440 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) (Prerefunded) 4.75 6/1/12 1,455,000 b 1,543,348 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,540,000 2,211,273 Oklahoma.2% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 1,182,330 Oregon.6% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 1,624,966 Oregon Department of Administrative Services, Lottery Revenue 5.00 4/1/29 1,500,000 1,590,615 Pennsylvania5.0% Allegheny County Sanitary Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/30 1,500,000 1,541,610 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 2,000,000 1,854,820 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/17 4,000,000 4,496,600 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 2,000,000 1,632,040 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,788,740 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,001,170 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 1,500,000 1,459,020 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,755,475 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,450,000 2,509,290 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 2,000,000 2,183,620 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 3,500,000 3,753,960 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 270,000 282,077 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 2,500,000 2,504,175 Texas7.7% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) 6.25 12/15/17 2,170,000 2,266,153 Corpus Christi, Combination Tax and Municipal Hotel Occupancy Tax Revenue, Certificates of Obligation (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,955,000 2,088,918 Del Mar College District, Limited Tax Bonds (Insured; FGIC) 5.25 8/15/17 1,295,000 1,424,189 Denton Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/23 135,000 a 67,246 Galveston County, Combination Tax and Revenue Certificates of Obligation (Insured; AMBAC) 5.25 2/1/18 1,000,000 1,070,180 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 525,000 528,796 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/21 740,000 745,350 Laredo Independent School District Public Facility Corporation, LR (Insured; AMBAC) 5.00 8/1/29 1,000,000 1,001,370 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/30 4,000,000 a 1,403,240 Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/31 9,110,000 a 3,000,196 Lower Colorado River Authority, Transmission Contract and Improvement Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/30 2,500,000 2,564,375 Lubbock Health Facilities Development Corporation, Revenue (Sears Plains Retirement Corporation Project) (Collateralized; GNMA) 5.50 1/20/21 960,000 961,421 Lubbock Housing Finance Corporation, MFHR (Las Colinas, Quail Creek and Parkridge Place Apartments Projects) 6.00 7/1/22 1,175,000 988,551 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,353,989 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.50 8/15/20 1,100,000 1,175,493 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/27 1,000,000 a 443,190 Mesquite Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/28 4,675,000 a 1,952,514 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,407,129 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/33 5,000,000 5,178,250 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 3,000,000 3,111,000 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,068,575 Plano Independent School District, School Building Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/28 5,090,000 5,436,934 San Antonio, Electric and Gas Systems Revenue 5.50 2/1/20 255,000 311,852 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 a 1,780,056 Sharyland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/17 1,130,000 1,217,519 Texas National Research Laboratory Commission Financing Corporation, LR (Superconducting Super Collider Project) 6.95 12/1/12 365,000 388,002 Virginia5.2% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) 5.25 10/1/15 1,445,000 1,551,916 Amherst Industrial Development Authority, Educational Facilities Revenue (Sweet Briar College) 5.00 9/1/26 1,000,000 971,260 Chesapeake, Chesapeake Expressway Toll Road Revenue 5.63 7/15/19 800,000 805,432 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,140,440 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,060,580 Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,734,030 Dulles Town Center Community Development Authority, Special Assessment Revenue (Dulles Town Center Project) 6.25 3/1/26 2,825,000 2,645,500 Fairfax County Redevelopment and Housing Authority, LR (James Lee Community Center) (Prerefunded) 5.25 6/1/11 1,120,000 b 1,147,765 Middle River Regional Jail Authority, Jail Facility Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/19 1,200,000 1,280,676 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,184,340 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,093,890 Peninsula Ports Authority of Virginia, Residential Care Facility Revenue (Virginia Baptist Homes) 5.40 12/1/33 500,000 337,450 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 1,004,130 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 2,900,000 3,248,783 Roanoke Industrial Development Authority, HR (Carilion Health System) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/21 2,500,000 2,618,050 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 b 1,182,070 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/36 785,000 702,873 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 b 253,644 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,500,000 1,612,155 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,048,400 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,254,260 Washington3.0% FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 1,000,000 1,039,900 Port of Seattle, Intermediate Lien Revenue 5.00 6/1/30 2,250,000 2,313,405 Washington, GO (Various Purpose) 5.00 2/1/28 3,155,000 3,391,246 Washington Economic Development Finance Authority, EDR (Benaroya Research Institute at Virginia Mason Project) 4.00 6/1/24 2,645,000 2,453,925 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,500,000 3,727,430 Washington Health Care Facilities Authority, Revenue (MultiCare Health System) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/15/24 1,000,000 1,079,770 Washington Health Care Facilities Authority, Revenue (Seattle Children's Hospital) 5.00 10/1/40 2,500,000 2,476,850 Wisconsin.6% Milwaukee Housing Authority, MFHR (Veterans Housing Projects) (Collateralized; FNMA) 5.10 7/1/22 1,000,000 1,053,620 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,152,460 U.S. Related4.8% Government of Guam, GO 6.75 11/15/29 500,000 542,255 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 2,000,000 2,001,860 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,000,000 1,043,530 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,364,773 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 2,360,000 2,386,290 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,250,000 3,287,993 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 b 1,167,840 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 1,000,000 1,040,420 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 1,500,000 1,918,785 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,004,590 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,000,000 1,061,670 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,860,000 8,304,955 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,000,000 1,114,070 Total Long-Term Municipal Investments (cost $534,219,892) Short-Term Municipal Coupon Maturity Principal Investment.5% Rate (%) Date Amount ($) Value ($) California; California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) (cost $2,600,000) 0.24 12/1/10 2,600,000 c Total Investments (cost $536,819,892) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $536,819,892. Net unrealized appreciation on investments was $12,135,620 of which $21,089,251 related to appreciated investment securities and $8,953,631 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment In Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 548,955,512 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.3% Rate (%) Date Amount ($) Value ($) Alabama1.1% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 2,500,000 2,326,875 Alaska.6% Alaska Industrial Development and Export Authority, Community Provider Revenue (Boys and Girls Home and Family Services, Inc. Project) 5.88 12/1/27 2,000,000 1,244,500 Arizona4.6% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 3,000,000 3,404,580 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,223,017 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,000,000 2,627,100 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 1,150,000 1,133,130 California8.6% California, GO (Various Purpose) 6.50 4/1/33 2,000,000 2,210,200 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.13 11/1/23 1,500,000 1,515,165 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 872,201 California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 3,190,000 a 78,219 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 3,300,000 2,854,764 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 1,000,000 1,092,570 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 6,250,000 4,639,937 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (Mission Bay South Redevelopment Project) 6.63 8/1/39 2,000,000 2,097,640 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 5,710,000 a 478,726 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 2,200,000 1,618,606 Colorado2.0% Arkansas River Power Authority, Power Improvement Revenue (Insured; XLCA) 5.00 10/1/43 1,165,000 1,006,770 Colorado Health Facilities Authority, Revenue (Christian Living Communities Project) 5.75 1/1/37 1,800,000 1,627,182 Colorado Health Facilities Authority, Revenue (Total Longterm Care National Obligated Group Project) 6.25 11/15/40 1,250,000 1,250,875 El Paso County, SFMR (Collateralized: FNMA and GNMA) 6.20 11/1/32 85,000 86,258 Connecticut1.4% Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,200,000 1,200,372 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 1,735,000 1,735,573 Delaware.5% Delaware Economic Development Authority, Exempt Facility Revenue (Indian River Power LLC Project) 5.38 10/1/45 1,000,000 928,220 District of Columbia1.5% District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 6.65 6/1/30 1,505,000 1,613,495 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA and GNMA) 7.50 12/1/30 235,000 246,663 District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 11,560,000 a 341,367 Metropolitan Washington Airports Authority, Dulles Toll Road Second Senior Lien Revenue (Dulles Metrorail and Capital Improvements Projects) 0.00 10/1/37 4,000,000 a 680,560 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 220,000 218,700 Florida2.2% Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 b 1,993,920 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,520,850 Georgia4.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 1,500,000 1,633,260 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 5,000,000 5,095,550 Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 1,610,000 1,614,025 Hawaii.5% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.75 7/1/40 1,000,000 1,003,600 Illinois5.7% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.00 10/1/33 295,000 308,434 Harvey, GO 5.63 12/1/32 4,000,000 3,689,800 Illinois Finance Authority, MFHR (DeKalb Supportive Living Facility Project) 6.10 12/1/41 2,750,000 2,198,570 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 3,000,000 2,738,370 Quad Cities Regional Economic Development Authority, MFHR (Heritage Woods of Moline Supportive Living Facility Project) 6.00 12/1/41 1,000,000 787,880 Will Kankakee Regional Development Authority, MFHR (Senior Estates Supportive Living Project) 7.00 12/1/42 2,000,000 1,814,740 Iowa.4% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 846,780 Kansas1.2% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 620,000 643,975 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 12/1/35 1,625,000 1,723,670 Kentucky1.8% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 1,070,000 1,083,931 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,500,000 2,519,775 Louisiana5.9% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 4,867,000 2,591,824 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 4,102,120 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 4,000,000 c 2,828,920 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 2,530,000 2,529,545 Maryland3.3% Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,000,000 2,303,500 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 3,000,000 2,961,570 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 6.00 1/1/28 1,400,000 1,439,718 Michigan7.4% Charyl Stockwell Academy, COP 5.90 10/1/35 2,080,000 1,673,776 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 1,500,000 1,776,945 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 1,954,660 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,985,000 3,752,037 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 2,000,000 2,347,240 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 4,000,000 3,496,920 Mississippi.8% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 1,480,000 1,563,428 Missouri1.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.63 12/1/28 2,500,000 2,556,875 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 7.50 3/1/31 285,000 299,145 New Jersey3.4% Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 1,000,000 865,300 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 3,070,000 2,941,705 New Jersey Economic Development Authority, IDR (Newark Airport Marriott Hotel Project) 7.00 10/1/14 1,510,000 1,513,095 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 1,700,000 1,338,410 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 a 162,600 New Mexico1.9% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 3,200,000 3,271,232 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 570,000 610,658 New York1.9% New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 4,000,000 3,947,120 North Carolina.5% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.13 11/1/38 1,000,000 988,730 Ohio2.1% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 3,271,660 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 1,000,000 1,023,320 Oregon.5% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 1,019,260 Pennsylvania5.9% Delaware County Industrial Development Authority, Charter School Revenue (Chester Community Charter School Project) 6.13 8/15/40 1,500,000 1,420,575 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 5,000,000 4,471,850 Montgomery County Higher Education and Health Authority, First Mortgage Improvement Revenue (American Health Foundation/Montgomery, Inc. Project) 6.88 4/1/36 2,000,000 1,700,060 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,033,510 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University Pennsylvania) 6.00 7/1/42 1,500,000 1,474,875 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,825,000 1,810,400 Rhode Island1.0% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 2,002,400 Tennessee2.4% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,100,000 2,085,867 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (Campus Development Foundation Inc. Phase 1, LLC Project) 5.00 10/1/25 425,000 385,543 The Health, Educational and Housing Facility Board of the City of Chattanooga, Revenue (Campus Development Foundation Inc. Phase 1, LLC Project) 6.00 10/1/35 2,800,000 2,487,100 Texas8.1% Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 2,500,000 802,675 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 949,830 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (American Airlines, Inc.) 6.00 11/1/14 2,900,000 2,809,549 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 1,000,000 1,000,060 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,254,230 Mission Economic Development Corporation, SWDR (Allied Waste North America, Inc. Project) 5.20 4/1/18 1,500,000 1,516,365 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 1,175,000 1,218,475 North Texas Tollway Authority, Second Tier System Revenue 6.13 1/1/31 3,700,000 3,804,488 Texas Public Finance Authority, Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 2,250,000 2,017,710 Virginia1.7% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 3,000,000 3,405,360 Washington2.4% Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.50 6/1/27 1,535,000 1,263,489 Kitsap County Consolidated Housing Authority, Housing Revenue (Pooled Tax Credit Projects) 5.60 6/1/37 1,500,000 1,153,005 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.60 9/1/25 1,675,000 1,462,593 Snohomish County Housing Authority, Revenue (Whispering Pines Apartments Project) 5.75 9/1/30 1,250,000 1,063,850 West Virginia1.4% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 2,000,000 1,862,180 West Virginia Economic Development Authority, Solid Waste Disposal Facilities Revenue (Appalachian Power Company - Amos Project) 5.38 12/1/38 1,000,000 990,710 Wisconsin.8% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 1,560,000 d 1,653,912 Mulit State.6% Munimae Tax Exempt Subsidiary LLC 5.90 9/30/20 2,000,000 c 1,135,800 U.S. Related6.7% Government of Guam, GO 6.75 11/15/29 1,500,000 1,626,765 Government of Guam, LOR (Section 30) 5.38 12/1/24 1,500,000 1,524,075 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 2,000,000 2,087,060 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,600,000 1,583,328 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 3,121,260 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,004,590 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,113,220 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Cruzan Project) 6.00 10/1/39 500,000 515,505 Total Long-Term Municipal Investments (cost $205,158,683) Short-Term Municipal Coupon Maturity Principal Investments.8% Rate (%) Date Amount ($) Value ($) New York.4% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.28 12/1/10 900,000 e 900,000 Ohio.4% Ohio Water Development Authority, PCR, Refunding (FirstEnergy Generation Corporation Project) (LOC; Barclays Bank) 0.24 12/1/10 800,000 e 800,000 Total Short-Term Municipal Investments (cost $1,700,000) Total Investments (cost $206,858,683) 97.1% Cash and Receivables (Net) 2.9% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Non-income producingsecurity in default. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, these securities had a market value of $3,964,720 or 2.0% of net assets. d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Variable rate demand note - rate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $206,858,683. Net unrealized depreciation on investments was $9,644,711 of which $7,119,590 related to appreciated investment securities and $16,764,301 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 197,213,972 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ James Windels Bradley J. Skapyak President Date: January 24, 2011 By: /s/ James Windels James Windels Treasurer Date: January 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
